10.1



TERMINATION AGREEMENT AND GENERAL RELEASE


RlCHARDSON ELECTRONICS , LTD., whose principal office is located at 40W267
Keslinger Road, P.O. Box 393, LaFox, Illinois 60147-0393 (the "Company"), and
Kathleen S. Dvorak, 1032 Oakwood Drive, Westmont, IL 60559 ("Employee") agree
that the following sets forth their complete agreement and understanding
regarding the termination of the Employee's employment with the Company and
release of claims:


I.
The Employee's employment with the Company will terminate effective on a
mutually agreed upon date (the "Termination Date"); however, the obligations
under this agreement are earned as of May 29, 2015.



2.The parties desire to resolve and settle all possible claims the Employee may
have against or with respect to the Company, including, but not limited to,
those regarding or related in any way to Employee's employment with the Company
or Employee's termination.


3.In exchange for the promises of Employee in this Termination Agreement and
General Release ("Agreement"), Employee shall be entitled to receive the
compensation, payments and benefits (herein called "Payment") described in this
agreement. The consideration due to the Employee in this Agreement is $419,335
plus her incentive of $209,767. In addition, the Employee is entitled to
reimbursement for outplacement services in an amount not to exceed $27,500
provided that such outplacement services will be provided for no more than a six
month period commencing on the date of termination of employment.




4.Regardless of whether Employee executes this Agreement, the Company will: (a)
pay Employee for any earned but unpaid salary and incentive through the
Separation Date, and for any earned and unused vacation as of the Separation
Date, as determined by the Company in a manner consistent with its customary
practices, policy, and in accordance with applicable law, in each case less any
required or authorized withholding and deductions, on or before the next
regularly scheduled Company payroll date following the Termination Date or as
required by applicable law;and (b) reimburse Employee for any appropriate
unreimbursed business expenses existing as of the Tem1ination Date subject to
and in accordance with Section 4 below with any applicable Company policies and
practices . Employee 's rights (if any) under any applicable pension and welfare
benefit plans of the Company or any of its affiliates based on his participation
as an employee prior to the Separation Date (but expressly excluding any past,
present or future incentive or severance plans, all of which Employee does not
and shall not participate in) shall be determined in accordance with the terms
and conditions of those plans, which plans, terms and conditions the Company
(and, as applicable, its affiliates) may amend, modify, suspend or terminate at
any time for any or no reason in its discretion.


5.
The Company shall be entitled to make such deductions and withholding from
amounts paid under paragraph 3 above

as required.


6.The Payment from the Company set forth in paragraph 3 above constitutes full
settlement of any and all claims that the Employee may have against the Company,
its successors, assigns, parents, subsidiaries, divisions, affiliates, and their
respective current or former officers, directors, shareholders, employees,
agents or representatives, including, but not limited to, any claims that arose
in connection with or are related to Employee's employment or the termination
thereof.


7.In consideration for the promises made by the Company herein, and in
particular the consideration acknowledged in paragraph 3 above, the Employee, on
behalf of Employee, Employee's agents, assignees, attorneys, heirs, executors,
and administrators (collectively referred to throughout the remainder of this
Agreement as "Releasors") knowingly and voluntarily fully releases and forever
discharges the Company, and its successors, assigns, parents , subsidiaries,
divisions, affiliates, and their respective current and former officers,
directors, shareholders, employees, agents and representatives, individually and
in their corporate capacities, (collectively referred to throughout the
remainder of this Agreement as "Releasees"), of and from any and all liability,
civil or criminal claims, demands, actions, causes of action, suits, grievances,
debts, sums of money, controversies, agreements, promises, damages, back and
front pay, costs, expenses, attorneys' fees, and remedies of any type, by reason
of any matter, act or omission, or of any nature or kind whatsoever, known and
unknown , asserted and unasserted, foreseeable and unforeseeable, that Releasors
or any of them have or may have against Releasees as of the date of execution of
this Agreement. Without in any way limiting the generality of the foregoing
language, this Agreement and foregoing language includes a release by the
Releasors of the Releasees from any and all claims, demands, or causes of
action, civil or criminal, arising out of or in any way connected with any
occurrences, acts, or omissions, transactions , practices or policies, which
were or could have been asserted under any contract agreement, statute or common
law and includes a release of any claims under Title VII of the Civil Rights Act
of 1964, as amended; The Age Discrimination in Employment Act of 1967, as
amended; The Employee Retirement



--------------------------------------------------------------------------------

10.1



Income Security Act of 1974, as amended; The Americans with Disabilities Act of
1990, as amended; and any other federal, state or local statute, law, ordinance,
order, rule or regulation regarding employment, wages, discrimination in
employment , and the termination of employment, employment contracts, public
policy torts, wrongful discharge, retaliatory discharge, long-term disability
benefits, short-term disability benefits, health insurance benefits , all other
benefit programs to which Employee was entitled as an employee of the Company,
or any other matter, including, but not limited to, claims, demands or actions
arising out of or in connection with or related to the Employee's employment
with the Company or termination thereof, or any claim for costs, fees, or other
expenses including attorneys' fees incurred in these matters. This release
applies only to claims that arise on or before the date Employee signs this
Agreement, and does not include claims, including, but not limited to, claims
under The Age Discrimination in Employment Act, that Employee may have that
arise after the date Employee signs this Agreement.


It is agreed that the general release set forth in this paragraph 7 above does
not modify any vested retirement or welfare benefit rights Employee may have had
prior to the date of this Agreement, nor change any applicable employee benefit
plan provisions or summary plan descriptions. Information concerning the
disposition of the employment benefits to which Employee is entitled is set
forth in the letter of concurrent date which is attached hereto.


8. Employee affirms that Employee has not filed, caused to be filed, or
presently is a party to any claim, complaint , or action against Releasees in
any forum or form. Employee also affirms that, to the best of Employee's
knowledge, Employee does not possess a claim, complaint, or action against
Releasees. Employee further affirms that Employee has reported all hours worked
as of the date of this Agreement , to the extent required under Company policy
and has been paid and/or has received all leave (paid or unpaid), compensation,
wages, bonuses, commissions , and/or benefits to which Employee may be entitled
and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions and/or benefits are due to Employee, except as provided in this
Agreement (including any remaining monies due as set forth in the attached
letter). Employee further affirms that Employee has no known workplace injuries
or occupational diseases and has been provided and/or has not been denied any
leave requested under the Family and Medical Leave Act or related state or local
leave or disability laws. Employee further affirms that Employee has not
violated any provision in the Company's Code of Conduct; Employee has returned
to Company all company property, including all confidential information in
whatever format, that was in Employee's possession or control prior to the
Termination Date, Employee has not used or disclosed any of Company's
confidential information except on behalf of Company in the course of Employee's
employment; and Employee has not engaged in any fraud, misconduct or otherwise
violated any Company policy during the term of Employee's employment or in
connection with the performance of Employee' s duties. If Employee brings or
joins in any action against Releasees other than to cooperate with appropriate
governmental agencies (as referenced in the last sentence of this Paragraph 8),
and to enforce the terms of this Agreement or if Employee misrepresents any of
the affirmations contained in this Paragraph 8, the Company's obligation to pay
severance shall cease and Company shall be entitled to recover 90% of the entire
value of an consideration from Employee that Employee has received and all
available remedies at law and in equity, in addition to costs and expenses,
including reasonable attorneys' fees. Notwithstanding the foregoing, nothing in
this Agreement shall prohibit or interfere with Employee 's right to file a
charge, cooperate or participate in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission, or other federal state or local
agency, and this section does not require employee to assist and cooperate with
the Company in any claim, lawsuit or proceeding by Employee against the Company
for breach of this Agreement.




9.The existence and execution of this Agreement shall not be considered, and
shall not be admissible in any proceeding, as an admission by the Company, or
any of its agents or employees, of any liability, error, violation or omission.
Employee promises not to state, suggest, indicate, or imply the contrary to
anyone, either directly or indirectly, by inference or otherwise, whether
through counsel or otherwise.


10.Employee agrees not to disclose any information regarding the existence or
substance of this Agreement , except to Employee's spouse, tax adviser, and an
attorney with whom Employee may choose to consult regarding Employee's
consideration of this Agreement , or unless otherwise required by law. However,
to the extent that Employee might disclose this information to these limited
categories of individuals, Employee agrees to advise any such individual of the
strict confidentiality obligation and that the confidentiality obligation
pertains to all persons who have knowledge of or are informed of the terms and
conditions of this Agreement. It is understood and agreed that if Employee
receives any third-party inquiries about the terms and conditions of this
Agreement , Employee may only make a statement to the effect that Employee's
separation from the Company has been resolved amicably, and to the satisfaction
of both parties, but without revealing the terms or substance of any part of
this Agreement.





--------------------------------------------------------------------------------

10.1



11.Employee may revoke this Agreement for a period of seven (7) calendar days
following the day Employee executes this Agreement. Any revocation within this
period must be submitted, in writing, to the Human Resources Department and
state, "I hereby revoke my acceptance of our Termination Agreement and General
Release." The revocation must be personally delivered to the Human Resources
Department, or mailed to the Human Resources Department and postmarked within
seven (7) calendar days of execution of this Agreement. This Agreement shall not
become effective or enforceable until five (5) business days after the
revocation period has expired without receipt of such a letter from Employee
dated and signed and, if relevant, postmarked, during the seven (7) calendar day
period after Employee dated and signed this Agreement. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Illinois, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.


12.
It is agreed that:



A.This Agreement shall be binding upon the parties hereto, their heirs, legal
representatives , successors and assigns and shall inure to their respective
benefits.


B.The failure by the Company to insist upon strict compliance by the Employee
with respect to any of the terms or conditions hereof or of any other agreement
shall not be deemed a waiver or relinquishment of any other terms or conditions
nor shall any failure to exercise any right or power hereunder at one or more
times be deemed a waiver or relinquishment of such right or power at any other
time or times .


C.All notices required to be given hereunder to the Company shall be addressed
to its principal executive office at 40W267 Keslinger Road, P.0. Box 393, LaFox,
Illinois 60147-0393; Attention : Human Resources Department , by certified or
registered mail. All notices required or to be given hereunder to the Employee
shall be addressed to the Employee at Employee 's residence as last reflected on
the records of the Company , by certified or registered mail. Notice shall be
deemed given if delivered in person to the Human Resources Department on behalf
of the Company or to the Employee, or if mailed , when deposited in the United
States Mail addressed as aforesaid with postage prepaid .


D.This Agreement contains the complete agreement between Employee and the
Company regarding the subject matters covered by this Agreement , including but
not limited to the termination of Employee 's employment with the Company , and
fully supersedes any prior obligation of the Company to Employee. Any
obligations Employee may have to the Company under agreements Employee executed,
including but not limited to the Code of Conduct and particularly its
confidentiality requirements , remain in full force and effect. Employee
acknowledges that Employee has not relied on any representations , promises, or
agreements of any kind made to Employee in connection with Employee 's decision
to accept this Agreement , except for those set forth in this Agreement.


E.This Agreement shall be governed and conformed in accordance with the laws of
the State of Illinois without regard to its conflict of laws provisions. In the
event either party breaches any provision of this Agreement , Employee and the
Company affirm that either may institute an action to specifically enforce any
term or terms of this Agreement. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect.




13.EMPLOYEE IS HEREBY ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS TERMINATION AGREEMENT AND GENERAL RELEASE AND TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS TERMINATION AGREEMENT AND GENERAL
RELEASE.






HAVING ELECTED TO EXECUTE THIS TERMINATION AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES AND TO RECEIVE THE CONSIDERATION IN PARAGRAPH "3" ABOVE,
EMPLOYEE FREELY AND KNOWINGLY, WITHOUT COERCION, AND AFTER DUE CONSIDERATION,
VOLUNTARILY ENTERS INTO THIS TERMINATION AGREEMENT AND GENERAL RELEASE INTENDING
TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE OR ANY RELEASOR HAS OR MIGHT
HAVE AGAINST RELEASEES AS PROVIDED HEREIN.















--------------------------------------------------------------------------------

10.1



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year written below their respective signatures.




EMPLOYEE
 
RICHARDSON ELECTRONICS, LTD.
/s/Kathleen S. Dvorak
 
By: /s/ Edward J. Richardson
Kathleen S. Dvorak
 
Edward J. Richardson
 
 
 
 
 
Its: Chief Executive Officer, Chairman of the Board
 
 
 
Dated: May 29, 2015
 
Dated: May 29, 2015
 
 
 
 
 
 










